MEMORANDUM **
Satwinder Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals upholding an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
We are not compelled to conclude that Singh’s testimony was credible. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004). Singh changed his testimony regarding the location of an injury when he learned of an inconsistency between his testimony and his asylum application, and Singh was unable to articulate the political goals, other than the demand for Khalis*557tan, of the party he claimed to be a member of and on whose behalf he made a public speech. See id.
Because Singh cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence that the IJ should have considered in making the CAT determination, his CAT claim also fads. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.